On Appellee's Motion for Rehearing.
Pending action on the motion, this court, at appellee's instance, on November 2, 1916, certified to the Supreme Court the question of law covered by Judge HODGES' dissent from the conclusions reached by the majority of this court. The questions were answered by the Supreme Court in an opinion delivered December 13, 1922, filed here January 15, 1923. The Supreme Court concluded that each of the publications set out in the opinion of this court was libelous per se, and answered the questions certified to them accordingly. It follows that the judgment of this court, reversing and remanding the cause for a new trial, was erroneous. Therefore the motion is granted, said judgment will be set aside, and the judgment of the court below will be affirmed. *Page 1042